Exhibit 10.2

 

SENETEK PLC

620 Airpark Road

Napa, California 94558

 

September 30, 2004

 

To the Holders of the Senetek PLC Series D Warrants to

Purchase Ordinary Shares of Senetek PLC

 

Gentlemen:

 

In connection with certain amendments that are being made to Senetek PLC’s
Series A Warrants, Series B Warrants and Senior Secured Notes pursuant to the
Securities Purchase Agreement dated April 14, 1999, as amended by the First
Amendment dated June 20, 2001, the Second Amendment dated September 4, 2003 and
the Third Amendment dated September 30, 2004, it has been agreed that Section
7(a)(viii) of each of the Series D Warrant Agreements should be revised to
conform to Section 7(a)(viii) of the Second Amended and Restated Series A and
Series B Warrant Agreements and to read in its entirety as follows:

 

“(viii) No adjustment to the Aggregate Number or Exercise Price shall be made
for issuances of (A) options to purchase up to 500,000 Ordinary Shares
(excluding the options referenced in (D) below) after the date of this Warrant
pursuant to the Company’s No. 1 Executive Share Option Scheme and No. 2
Executive Share Option Scheme or any other employee, non-executive director or
consultant share option scheme approved by the Company’s directors, and Ordinary
Shares issuable or issued upon exercise of such options, (B) Ordinary Shares
issued or issuable upon (x) the exercise of options, warrants or rights to
subscribe for or purchase Ordinary Shares, or (y) the conversion or exchange of
securities convertible into or exchangeable for Ordinary Shares or options,
warrants or rights to subscribe for or purchase Ordinary Shares, in each case
only to the extent outstanding on the date of issuance of this Warrant, (C)
Ordinary Shares issued pursuant to a transaction described in Section 5(a) or
(b) hereof, and (D) options to purchase an aggregate of 325,000 Ordinary Shares
that the Company has committed to grant to Brad Holsworth, and Wade H. Nichols
pursuant to the Company’s No. 1 Executive Share Option Scheme.”

 

The Company will (upon receipt of your existing Warrant Agreements) issue to you
an Amended and Restated Series D Warrant agreement that reflects (i) the
foregoing amendment, (ii) a change to one of the law firms receiving copies of
notices and (iii) any exercises made to date.

 

A copy of the form of Amended and Restated Series D Warrant is attached hereto
as Annex A.

 

As provided in the existing Series D Warrant Agreements, the amendments to all
of the Series D Warrants shall become effective upon the written consent of
holders of the Series D Warrants that are exercisable for a number of Ordinary
Shares that represent in the aggregate at least a majority of the total number
of Ordinary Shares for which all of the Series D Warrants are presently
exercisable.

 

If you are in agreement with the foregoing, please sign and return a copy of
this letter to the undersigned via facsimile at (707) 226-3999, with an original
executed copy to follow by mail, at your earliest convenience.



--------------------------------------------------------------------------------

Very truly yours,

SENETEK PLC

By:

 

/s/ Bradley D. Holsworth

--------------------------------------------------------------------------------

Name:

 

Bradley D. Holsworth

Title:

 

Chief Financial Officer

AGREED AND ACCEPTED BY:

SILVER CREEK INVESTMENTS, LTD.

By:

 

/s/ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Director

BOMOSEEN INVESTMENTS, LTD.

By:

 

/s/ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Director

ELSTREE HOLDINGS, LTD.

By:

 

/s/ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact

DANDELION INVESTMENTS, LTD.

By:

 

/s/ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact

ALBA LIMITED

By:

 

/s/ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Director



--------------------------------------------------------------------------------

Annex A

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER NOR ANY
AMERICAN DEPOSITARY SHARES REPRESENTING THE SECURITIES ISSUABLE HEREUNDER HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND NONE OF THEM MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

AMENDED AND RESTATED WARRANT

to Purchase [                    ] Ordinary Shares of

SENETEK PLC

 

Issued: September 4, 2003

Expires: March 4, 2011

 

Series D

NO. [    ]

 

This Warrant amends and restates in its entirety the Warrant issued to Holder
(as defined below) on September 4, 2003 to purchase the same number of Ordinary
Shares (as defined below) set forth. This Warrant certifies that [            ]
or its registered and permitted successors or assigns (“[            ]” or the
“Holder”), is entitled to, subject to the terms set forth below, purchase from
SENETEK PLC, a corporation organized under the laws of England (the “Company”),
from time to time up to [            ] (            ) duly authorized, validly
issued, fully paid and nonassessable Ordinary Shares (as such number may be
adjusted pursuant to Section 4(a) and Section 5 herein) which may be exchanged
for American Depositary Shares (“ADS”) represented by American Depositary
Receipts (“ADR”) (the Ordinary Shares of the Company, including any shares into
which it may be changed, reclassified, or converted, are herein referred to as
the “Ordinary Shares”). This Warrant is one of the Series D Warrants (the
“Warrants”) issued pursuant to Section 3 of the Second Amendment to the
Securities Purchase Agreement dated as of September 4, 2003 (the “Second
Amendment”), which Second Amendment amends that certain Securities Purchase
Agreement, dated as of April 14, 1999, by and between the Company, Silver Creek
Investments, Ltd., Bomoseen Investments, Ltd., Dandelion Investments, Ltd. and
Elstree Holdings, Ltd. (as amended, the “Securities Purchase Agreement”). The
Ordinary Shares issuable upon exercise of the Warrants (and any other or
additional shares, securities or property that may hereafter be issuable upon
exercise of the Warrants) are sometimes referred to herein as the “Warrant
Shares,” and the maximum number of shares so issuable under this Warrant is
sometimes referred to as the “Aggregate Number” (as such number may be increased
or decreased as more fully set forth herein).

 

This Warrant is subject to the following provisions, terms and conditions:

 

Section 1. Exercise of Warrant.

 

(a) To exercise this Warrant in whole or in part, the Holder shall deliver to
the Company at its principal office located at 620 Airpark Road, Napa,
California 94558, (A) a written notice, in substantially the form of the
Exercise Notice attached hereto as Exhibit 1, of the Holder’s election to
exercise this Warrant, which notice shall specify the number of Warrant Shares
to be purchased, (B) (i) cash, money order, certified check or wire transfer of
immediately available funds payable to the Company, in an amount equal to the
Exercise Price (as defined below) multiplied by the number of Warrant Shares
being purchased, or (ii) a copy of an instrument representing outstanding
principal amount of indebtedness of the Company owed to the Holder, accompanied
by a notice stating the Holder’s intent to exercise this Warrant, in whole or in
part, by the reduction of the amount of indebtedness stated in the notice and
represented by the instrument in an amount equal to the Exercise Price
multiplied by the number of Warrant Shares being purchased, and (C) this
Warrant. The Company shall as promptly as practicable, and in any event within
ten (10) Business Days thereafter, execute and deliver or cause to be executed
and delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of Warrant Shares specified in such notice.
The stock certificate or certificates so delivered shall be in such



--------------------------------------------------------------------------------

denominations as may be specified in such notice and shall be issued in the name
of the Holder or such other name as shall be designated in such notice. Such
certificate or certificates shall be deemed to have been issued and the Holder
or any other person so designated to be named therein shall be deemed for all
purposes to have become a Holder of record of such shares immediately prior to
the close of business on the date such notice is received by the Company as
aforesaid. If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of said stock certificate or certificates,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the remaining Ordinary Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant, or, at the
request of the Holder, appropriate notation may be made on this Warrant and the
same returned to the Holder. The Company shall pay all expenses, taxes and other
charges payable in connection with the preparation, issue and delivery of such
certificates and new Warrants, except that in case such stock certificates or
new Warrants shall be registered in a name or names other than the name of the
Holder, funds sufficient to pay all stock transfer taxes that are payable upon
the issuance of such stock certificates or new Warrants shall be paid by the
Holder at the time of delivering the notice of exercise mentioned above.

 

(b) All Ordinary Shares issued upon the exercise of this Warrant shall be
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder, and from all taxes, liens and charges with respect to the
issue thereof (other than United Kingdom stamp duty taxes and any other transfer
taxes) and, if any Ordinary Shares are then listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or
quoted on an automated quotation system, shall be listed or quoted thereon, as
the case may be, to the extent permissible under the rules of such exchange and
not prohibited by law, it being understood that such listing does not bear upon
the transferability of such shares under the Act and the other provisions of
this Agreement.

 

(c) The Company shall not be required upon any exercise of this Warrant to issue
a certificate representing any fraction of an Ordinary Share, but, in lieu
thereof, shall pay to the Holder cash in an amount equal to a corresponding
fraction (calculated to the nearest 1/100 of a share) of the Fair Market Value
(as defined below) of one Ordinary Share on the Business Day immediately prior
to the date of receipt by the Company of notice of exercise of this Warrant.

 

(d) The Company shall promptly pay all depositary fees payable to the depositary
and all stamp duty reserve taxes due to Inland Revenue in respect of the
issuance of American Depositary Shares or American Depositary Receipts in
respect of Ordinary Shares issued upon exercise of this Warrant.

 

Section 2. Terms and Conditions of Warrants.

 

(a) Exercise. Warrants to purchase [            ] as adjusted in accordance with
the principles of Section 4(a) or Section 5 hereof) Ordinary Shares shall be
exercisable at any time, and from time to time, on or after the date hereof (the
“Exercise Date”), and shall expire at 11:59 p.m., New York City time, on March
4, 2011 (the “Expiration Date”).

 

(b) Purchase Price. Subject to the provisions of Sections 5 and 6 hereof, the
purchase price per Ordinary Share shall be $0.40 (the “Exercise Price”).

 

(c) Restrictions on Transfer and Registration Rights.

 

(i) Each certificate for any Warrant Shares issued upon the exercise of this
Warrant, and each certificate issued upon the transfer of any such Warrant
Shares and each American Depositary Receipt representing American Depositary
Shares (except as otherwise permitted by this Section 2(c)) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT AND
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND QUALIFICATION IS NOT REQUIRED.



--------------------------------------------------------------------------------

(ii) The restrictions imposed by this Section 2(c) upon the transferability of
Warrants and Warrant Shares and related American Depositary Shares shall cease
and terminate as to any particular Warrants, Warrant Shares or related American
Depositary Shares, (a) when such securities shall have been effectively
registered under the Securities Act and disposed of in accordance with the
registration statement covering such securities, or (b) when in the reasonable
opinion of counsel for the Company such restrictions are no longer required in
order to comply with the Securities Act of 1933, as amended (the “Securities
Act”). Whenever such restrictions shall terminate as to any Warrants, Warrant
Shares or related American Depositary Shares, the Holder thereof shall be
entitled to receive from the Company, without expense, new certificates of like
tenor not bearing the restrictive legend set forth in Section 2(c)(i).

 

(d) Investment Representation. The Holder, by acceptance hereof, represents as
of the date hereof, as follows:

 

(i) The Warrant Shares issuable upon exercise of the Warrants and any American
Depositary Shares issued in respect thereof (collectively, the “Acquired
Securities”) will be acquired for investment for the Holder’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part of the Acquired Securities in contravention of applicable law, and that the
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Holder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person in or with respect to any
of the Acquired Securities.

 

(ii) The Holder is and upon the acquisition of the Acquired Securities and upon
exercise of the Warrants will be an “accredited investor” within the meaning of
Rule 501 of Regulation D of the rules and regulations of the Securities and
Exchange Commission under the Securities Act. The Holder has not been organized
for the purposes of acquiring the Acquired Securities.

 

(iii) The Holder understands that the Acquired Securities it may acquire as
contemplated by this Warrant are “restricted securities” within the meaning of
Rule 144 under the Securities Act (“Rule 144”) inasmuch as they will be acquired
from the Company in a transaction not involving a public offering and that under
the federal securities laws and applicable regulations such Acquired Securities
may be resold without registration under the Securities Act only in certain
limited circumstances. In this connection, the Holder represents that it is
familiar with Rule 144 and understands the resale limitations imposed thereby
and by the Securities Act. The Holder acknowledges that its investment in the
Acquired Securities may be an illiquid investment requiring the Holder to bear
the economic risk of the investment for an indefinite period.

 

(iv) Without in any way limiting the representations set forth in this Section
2(d), the Holder agrees not to make any disposition of all or any portion of the
Acquired Securities unless and until the transferee has agreed in writing for
the benefit of the Company to be bound by the terms of this Warrant (provided
that such Holder is making such disposition in a transaction other than pursuant
to Rule 144 or under an effective registration statement under the Securities
Act and in accordance with any applicable state securities laws), and (A) the
Holder shall have notified the Company of the proposed disposition, and (B) if
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, in form and substance reasonably satisfactory to the
Company, rendered by a law firm experienced in matters involving the sale of
securities under federal and state securities laws, that such disposition will
not require registration of the Acquired Securities under the Securities Act or
registration or qualification under any state securities or “blue sky” law.

 

In the event certificates for Ordinary Shares are delivered upon the exercise of
this Warrant, the Company may cause a legend or legends to be placed on such
certificates to make appropriate reference to such foregoing representations and
to restrict transfer in the absence of compliance with applicable federal or
state securities laws.

 

Section 3. Transfer, Division and Combination. The Company agrees to maintain at
its offices in Napa, California, books for the registration and transfer of this
Warrant and, subject to the provisions of Section 2 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, on such books at such
office, upon



--------------------------------------------------------------------------------

surrender of this Warrant at such office, together with a written assignment of
this Warrant duly executed by the Holder or his agent or attorney and funds
sufficient to pay any stock transfer taxes payable upon the making of such
transfer. Upon such surrender and payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and this Warrant shall
promptly be canceled. Notwithstanding the foregoing, a Warrant may be exercised
by a new Holder for the purchase of Ordinary Shares without having a new Warrant
issued if Holder shall otherwise have complied with the foregoing provisions of
this Section 3 and the applicable provisions of Section 2 hereof. All of the
provisions of this Section 3 are subject to the provisions of Section 2 above.
This Warrant may be divided or combined with other Warrants upon surrender
hereof and of any Warrant or Warrants with which this Warrant is to be combined,
together with a written notice specifying the names and denominations in which
the new Warrant or Warrants are to be issued, signed by the holders thereof or
their respective duly authorized agents or attorneys. The Company shall execute
and deliver a new Warrant or Warrants exchangeable for the Warrant or Warrants
to be divided or combined in accordance with such notice.

 

Section 4. Successor; Taxes.

 

(a) Successor Company. The obligations of the Company under this Warrant shall
be binding upon any successor company or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
company or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provision for the preservation of Holder’s rights under this Warrant in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

 

(b) Taxes on Conversion. The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder
exercising this Warrant for any issue or stamp tax in respect of the issuance of
such certificates, and such certificates shall be issued in the respective names
of, or in such names as may be directed by, the holder; provided, however, that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate in
a name other than that of the Holder, and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

 

(c) Withholding Taxes.

 

(i) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants if such holders (a) are corporations organized under
the laws of a jurisdiction outside the United States or United Kingdom or are
otherwise persons not resident in the United States or United Kingdom for U.S.
federal income tax purposes or United Kingdom tax purposes, and (b) provide the
Company, upon the Company’s reasonable request, with one or more of Internal
Revenue Service Form W-8, Form 4224 or other applicable form, certificate or
document prescribed by the Internal Revenue Service of the United States or
Inland Revenue of the United Kingdom certifying as to such holders’ entitlement
to an exemption from any such withholding requirements.

 

(ii) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants in excess of an applicable treaty rate if such
holders (a) are corporations organized under the laws of a jurisdiction outside
the United States or United Kingdom or are otherwise persons not resident in the
United States or United Kingdom for U.S. federal income tax purposes or United
Kingdom tax purposes, and (b) provide the Company upon the Company’s reasonable
request, with one or more of certification of their residence address, Internal
Revenue Service Form 1001 or other applicable form, certificates or documents
certifying as to such holders’ entitlement to a reduced rate of withholding
under any such withholding requirements.

 

(iii) Except to the extent otherwise required by law, neither Section 4(c)(i)
nor Section 4(c)(ii) hereof shall require the Company to apply an exemption or
reduced rate of withholding during any period when it shall have received notice
or has knowledge that (a) the residence or other information previously provided
on any applicable form, certificate or document is incorrect and no corrected
form, certificate or document as applicable has been provided to the Company, or
(b) of any other information which would render such exemption or reduced rate
inapplicable.



--------------------------------------------------------------------------------

(iv) Notwithstanding the preceding Sections 4(c)(i) and 4(c)(ii), if the Company
is required by law to withhold from amounts otherwise payable to a holder of
Warrants, whether by reason of a change in law or applicable treaty, or because
the applicable treaty withholding rate is greater than zero or by reason of the
failure of a holder of Warrants to provide a valid certification or form, the
Company shall withhold the amounts required to be withheld. Amounts so withheld
with respect to a holder in accordance with this Section 4 shall be treated as
distributed to such holder for all purposes of this Warrant.

 

Section 5. Adjustments to Aggregate Number. Subject to Section 7 hereof, the
Aggregate Number shall be subject to adjustment from time to time as follows and
thereafter as adjusted shall be deemed to be the Aggregate Number hereunder.

 

(a) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
capital reorganization or reclassification of the Company, or any consolidation
or merger of the Company with another person, or the sale, transfer or lease of
all or substantially all of its assets to another person shall be effected in
such a way that holders of Ordinary Shares shall be entitled to receive stock,
securities or assets with respect to or in exchange for their shares, then
provision shall be made, in accordance with this Section 5, whereby the Holder
hereof shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in this Warrant and in addition to
or in exchange for, as applicable, the Warrant Shares subject to this Warrant
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such securities or assets as would have been issued
or payable with respect to or in exchange for the Aggregate Number immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby if exercise of the Warrant has occurred immediately prior to
such reorganization, reclassification, consolidation, merger or sale. The
Company will not effect any such consolidation, merger, sale, transfer or lease
unless prior to the consummation thereof the successor entity (if other than the
Company) resulting from such consolidation or merger or the entity purchasing or
leasing such assets shall assume by written instrument (1) the obligation to
deliver to such Holder such securities or assets as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase, and (2) all other
obligations of the Company under this Warrant. The provisions of this Section
5(a) shall similarly apply to successive consolidations, mergers, exchanges,
sales, transfers or leases.

 

(b) Distributions. If at any time or from time to time the Company shall take a
record of the holders of its Ordinary Shares for the purpose of entitling them
to receive or pays any dividend or other distribution to holders of Ordinary
Shares (collectively, a “Distribution”) of:

 

(i) cash,

 

(ii) any evidences of its indebtedness (other than securities convertible into
Ordinary Shares (“Convertible Securities”)), any shares of its capital stock
(other than additional Ordinary Shares or Convertible Securities) or any other
securities or property of any nature whatsoever (other than cash), or

 

(iii) any options or warrants or other rights to subscribe for or purchase any
of the following: any evidences of its indebtedness (other than Convertible
Securities), any shares of its capital stock (other than additional Ordinary
Shares or Convertible Securities) or any other securities or property of any
nature whatsoever,

 

then the holder of this Warrant shall be entitled to receive upon the exercise
hereof at any time on or after the taking of such record the number of Ordinary
Shares to be received upon exercise of such Warrant determined as stated herein
and, in addition and without further payment, the cash, stock, securities, other
property, options, warrants and/or other rights to which such holder or holders
would have been entitled by way of the Distribution and subsequent dividends and
distributions if such Holder (x) had exercised such Warrants immediately prior
to such Distribution, and (y) had retained the Distribution in respect of the
Ordinary Shares and all subsequent dividends and distributions of any nature
whatsoever in respect of any stock or securities paid as dividends and
distributions and originating directly or indirectly from such Ordinary Shares.
A reclassification of the Ordinary Shares into any other class of stock shall be
deemed a distribution by the Company to the holders of its Ordinary Shares or
such



--------------------------------------------------------------------------------

shares of such other class of stock within the meaning of paragraph (c) of this
Section 5 and, if the outstanding Ordinary Shares shall be changed into a larger
or smaller number of Ordinary Shares as a part of such reclassification, such
event shall be deemed a subdivision or combination, as the case may be, of the
outstanding Ordinary Shares within the meaning of paragraph (c) of this Section
5. If the securities to be distributed by the Company involve rights, warrants,
options or any other form of Convertible Securities and the right to exercise or
convert such securities would expire in accordance with its terms prior to the
exercise of this Warrant, then the terms of such securities shall provide that
such exercise or convertibility right shall remain in effect until 30 days after
the date the Holder of this Warrant receives such securities pursuant to the
exercise hereof.

 

(c) In addition to those adjustments set forth in Sections 5(a) and 5(b), but
without duplication of the adjustments to be made under such Sections 5(a) and
5(b) and Section 6, if the Company:

 

(i) takes a record of the holders of its Ordinary Shares for the purpose of
entitling them to receive or pays a dividend payable in, or other distribution
of, Ordinary Shares;

 

(ii) subdivides its outstanding shares of Ordinary Shares into a greater number
of Ordinary Shares;

 

(iii) combines its outstanding Ordinary Shares into a lesser number of shares of
Ordinary Shares; and/or

 

(iv) makes a distribution on its Ordinary Shares in shares of its capital stock
other than Ordinary Shares,

 

then (A) the Aggregate Number in effect immediately prior thereto shall be
adjusted so that the holder or holders of this Warrant shall thereafter be
entitled to receive, upon exercise hereof, the number of Ordinary Shares or
other securities of the Company (such other securities thereafter enjoying the
rights of Warrant Shares under this Warrant) that such Holder would have owned
or have been entitled to receive after the occurrence of such event had such
Warrants been exercised immediately prior to the occurrence of such event or the
record date with respect thereto, and (B) the Exercise Price shall (until
another such event) be adjusted to equal (calculated to the nearest full cent)
the quotient derived by dividing (x) the Aggregate Number in effect immediately
prior to such adjustment multiplied by the Exercise Price in effect immediately
prior to such adjustment, divided by (y) the Aggregate Number in effect after
adjustment pursuant to this Section 5(c).

 

Section 6. Adjustment to Exercise Price.

 

(a) Subject to Section 7 hereof, if the Company shall issue or sell any Ordinary
Shares at a price which is less than the Exercise Price, then the Exercise Price
in effect immediately prior thereto shall be adjusted immediately so that the
Exercise Price thereafter shall equal the price per Ordinary Share at which such
Ordinary Shares described in this Section 6(a) were issued. The provisions of
this paragraph (a) shall not apply to any issuance of additional Ordinary Shares
for which an adjustment is provided under Sections 5(a), (b) or (c).

 

(b) Subject to Section 7 hereof, if the Company shall take a record of the
holders of its Ordinary Shares for the purpose of entitling them to receive a
distribution of, or shall in any manner issue or sell, any warrants, options or
other rights to subscribe for or purchase (x) any shares of Ordinary Shares or
(y) any Convertible Securities, whether or not the rights to subscribe,
purchase, exchange or convert thereunder are immediately exercisable, at a
purchase price per Ordinary Share which is less than the Exercise Price, then
the Exercise Price in effect immediately prior thereto shall be adjusted
immediately so that the Exercise Price thereafter shall equal the consideration
for which such Ordinary Shares or Ordinary Shares subject to Convertible
Securities described in this Section 6(b) were issued. For purposes of this
Section 6(b), the consideration for any additional Ordinary Shares issuable
pursuant to any warrants or other rights to subscribe for or purchase the same
or for any additional Ordinary Shares issuable pursuant to Convertible
Securities subject to any warrants or other rights shall be the consideration
received or receivable by the Company for issuing such warrants or other rights,
plus the additional consideration payable to the Company upon the exercise of
such warrants or other rights and upon the exercise of the Convertible
Securities, as the case may be.



--------------------------------------------------------------------------------

(c) If the Company shall take a record of the holders of its Ordinary Shares for
the purpose of entitling them to receive a distribution of or shall in any
manner issue or sell Convertible Securities, whether or not the rights to
exchange or convert thereunder are immediately exercisable, at a purchase price
per Ordinary Share which is less than the Exercise Price, then the Exercise
Price in effect immediately prior thereto shall be adjusted immediately so that
the Exercise Price thereafter shall equal the purchase price per Ordinary Share
issuable pursuant to the terms of any Convertible Securities. For purposes of
this Section 6(c), the purchase price per Ordinary Share issuable pursuant to
the terms of any Convertible Security shall be the consideration received or
receivable by the Company for issuing the Convertible Security, plus the
additional consideration, if any, payable to the Company upon the purchase of
the Ordinary Share pursuant to the Convertible Security.

 

Section 7. General Provisions Regarding Adjustments to Aggregate Number or
Exercise Price.

 

(a) The following provisions shall be applicable to the making of adjustments of
(i) the Aggregate Number as provided in Section 5 or (ii) the Exercise Price as
provided in Section 6:

 

(i) The sale or other disposition of any issued Ordinary Shares owned or held by
or for the account of the Company shall be deemed an issuance thereof for the
purposes of Sections 5 and 6.

 

(ii) The adjustments required by Sections 5 and 6 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except as
expressly provided herein. For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.

 

(iii) In computing adjustments under Sections 5 and 6, fractional interests in
Ordinary Shares shall be taken into account to the nearest one-thousandth (.001)
of a share and shall be aggregated until they equal one whole share.

 

(iv) If the Company shall take a record of the holders of its Ordinary Shares
for an action described in Sections 5 or 6 hereof, but abandons its plan to take
such action prior to effecting such action, then no adjustment shall be required
by reason of the taking of such record.

 

(v) Notwithstanding anything herein to the contrary, no adjustment shall be made
to the Aggregate Number or Exercise Price as a result of adjustments to the
Aggregate Number or Exercise Price as defined in any Warrants issued to the
Holder on the date hereof.

 

(vi) Upon the expiration or termination of any of the warrants or other rights
or options referred to in Section 6(b) above or the Convertible Securities
referred to in Section 6(b) or 6(c) above, the Exercise Price after the
expiration or termination of any such warrants, rights, options or Convertible
Securities without any exercise or conversion thereof, the issuance of which
caused an adjustment to the Exercise Price, shall be readjusted to such Exercise
Price prior to the adjustment made upon the issuance of such warrants, rights,
options or Convertible Securities.

 

(vii) In case of the issuance at any time of any additional Ordinary Shares or
Convertible Securities in payment or satisfaction of any dividend upon any class
of stock other than Ordinary Shares, the Company shall be deemed to have
received for such additional Ordinary Shares or Convertible Securities a
consideration equal to the amount of such dividend so paid or satisfied.

 

(viii) No adjustment to the Aggregate Number or Exercise Price shall be made for
issuances of (A) options to purchase up to 500,000 Ordinary Shares (excluding
the options referenced in (D) below) after the date of this Warrant pursuant to
the Company’s No. 1 Executive Share Option Scheme and No. 2 Executive Share
Option Scheme or any other employee, non-executive director or consultant share
option scheme approved by the Company’s directors, and Ordinary Shares issuable
or issued upon exercise of such options, (B) Ordinary Shares issued or issuable
upon (x) the exercise of options, warrants or rights to subscribe for or
purchase Ordinary Shares, or (y) the conversion or exchange of securities
convertible into



--------------------------------------------------------------------------------

or exchangeable for Ordinary Shares or options, warrants or rights to subscribe
for or purchase Ordinary Shares, in each case only to the extent outstanding on
the date of issuance of this Warrant, (C) Ordinary Shares issued pursuant to a
transaction described in Section 5(a) or (b) hereof, and (D) options to purchase
an aggregate of 325,000 Ordinary Shares that the Company has committed to grant
to Brad Holsworth, and Wade H. Nichols pursuant to the Company’s No. 1 Executive
Share Option Scheme.

 

(ix) No adjustment of the Exercise Price shall be made in an amount less than
one cent per share, provided that any adjustments which are not required to be
made by reason of this sentence shall be carried forward and shall be taken into
account in any subsequent adjustment made.

 

(b) If any event occurs as to which the provisions of Section 5 or Section 6 are
not strictly applicable but the lack of any provision for the exercise of the
rights of a holder or holders of Warrants would not fairly protect the purchase
rights of such holder or holders of Warrants in accordance with the essential
intent and principles of such provisions, then the Company shall appoint a firm
of independent certified public accountants in the United States (which may be
the regular outside auditors of the Company) of recognized national standing in
the United States satisfactory to the Holder, which shall give its opinion as to
the adjustments, if any, necessary to preserve, without dilution, on a basis
consistent with the essential intent and principles established in the
provisions of Section 5 or Section 6, the exercise rights of the holders of
Warrants. Upon receipt of such opinion, the Company shall forthwith make the
adjustments described therein.

 

(c) Within 45 days after the end of each fiscal quarter during which an event
occurred that resulted in an adjustment pursuant to Section 5 or Section 6, the
Company shall cause to be promptly mailed to each holder of Warrants (and upon
the exercise of any Warrants to the exercising holder) by first-class mail,
postage prepaid, notice of each adjustment or adjustments to the Aggregate
Number or Exercise Price, as the case may be, effected since the date of the
last such notice and a certificate of the Company’s Chief Financial Officer or,
in the case of any such notice delivered within 45 days after the end of a
fiscal year, a firm of independent public accountants in the United States
selected by the Company and acceptable to a majority in interest of the holders
of the Warrants (who may be the regular outside auditors employed by the
Company), in each case, setting forth the Aggregate Number or Exercise Price, as
the case may be, after such adjustment, a brief statement of the facts requiring
such adjustment and the computation by which such adjustment was made. The fees
and expenses of such accountants shall be paid by the Company.

 

Section 8. Covenant to Reserve Shares of Ordinary Shares. The Company covenants
and agrees that it will at all times reserve and set apart and have, free from
preemptive rights, a number of shares of authorized but unissued Ordinary Shares
sufficient to enable it at any time to fulfill all its obligations hereunder.
The issuance of such shares has been duly and validly authorized, and when
issued and sold in accordance with the Warrants, such shares will be duly and
validly issued, fully paid and nonassessable.

 

Section 9. Intentionally Omitted.

 

Section 10. Notices. In the event that:

 

(A) the Company proposes to pay any dividend payable in stock (of any class or
classes) or any obligations or stock convertible into or exchangeable for shares
of Ordinary Shares upon its Ordinary Shares or make any distribution (other than
ordinary cash dividends) to the holders of its Ordinary Shares;

 

(B) the Company proposes to grant to the holders of its Ordinary Shares
generally any rights or warrants (excluding any rights or warrants which
pursuant to Section 7(a)(viii) hereof would not result in an adjustment of the
Aggregate Number or Exercise Price);

 

(C) the Company proposes to effect any capital reorganization or
reclassification of capital stock of the Company;

 

(D) the Company proposes to consolidate with, or merge into, any other Company
or to transfer its property as an entirety or substantially as an entirety; or



--------------------------------------------------------------------------------

(E) the Company proposes to effect the liquidation, dissolution or winding up of
the Company,

 

then the Company shall cause notice of any such intended action to be given to
the Holder of this Warrant not less than 30 days before the date on which the
transfer books of the Company shall close or a record shall be taken for such
stock dividend, distribution or granting of rights or Warrants, or the date when
such capital reorganization, reclassification, consolidation, merger, transfer,
liquidation, dissolution or winding up shall be effective, as the case may be.

 

Any notice or other document required or permitted to be given or delivered to
the Holder of this Warrant shall be delivered in accordance with Section 15
herein.

 

Section 11. Limitation of Liability; Not Shareholders. No provision of this
Warrant shall be construed as conferring upon the Holder the right to vote or to
consent or to receive dividends or to receive notice as a shareholder in respect
of meetings of shareholders for the election of directors of the Company or any
other matter whatsoever as shareholders of the Company. No provision hereof, in
the absence of affirmative action by the Holder to purchase shares of Ordinary
Shares, and no mere enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of Holder for the purchase price or as
a shareholder of the Company, whether such liability is asserted by the Company,
creditors of the Company or others.

 

Section 12. Loss, Destruction of Warrant. Upon receipt of evidence satisfactory
to the Company of the loss, theft, mutilation or destruction of this Warrant,
and in the case of any such loss, theft or destruction upon delivery of a bond
of indemnity in such form and amount as shall be reasonably satisfactory to the
Company (the original Warrant holder’s indemnity being satisfactory indemnity in
the event of loss, theft or destruction of any Warrant owned by such holder), or
in the event of such mutilation upon surrender and cancellation of this Warrant,
the Company will make and deliver a new Warrant, of like tenor and representing
the right to purchase the same Aggregate Number of Ordinary Shares, as adjusted
in Section 5, as provided for in such lost, stolen, destroyed or mutilated
Warrant, in lieu of such lost, stolen, destroyed or mutilated Warrant. Any
Warrant issued under the provisions of this Section 12 in lieu of any Warrant
alleged to be lost, destroyed or stolen, or of any mutilated Warrant, shall
constitute an original contractual obligation on the part of the Company.

 

Section 13. Amendments. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, provided that any term of
this Warrant may be amended or the observance of such term may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Company and the Holders of the
Warrants that are exercisable for a number of Ordinary Shares that represent in
the aggregate at least a majority of the total number of Ordinary Shares for
which all of the Warrants are then exercisable (whether or not the Holder of
this Warrant consents).

 

Section 14. Severability. If in any jurisdiction, any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.



--------------------------------------------------------------------------------

Section 15. Notice. Any notice or document required or permitted by this
Agreement to be given to a party hereto shall be in writing and is sufficiently
given if delivered personally, or if sent by prepaid certified mail, return
receipt requested, to such party addressed as follows:

 

(i)

  If to the Company:   Senetek PLC         620 Airpark Road         Napa,
California 94558         Attention: Chairman and CEO     copy to:   Coudert
Brothers LLP         1114 Avenue of the Americas         New York, New York
10036         Attention: Anthony Williams, Esq.

(ii)

  If to the Holder:   c/o Robert T. Tucker, Esq.         61 Purchase Street,
Suite 2         Rye, New York 10580     copy to:   Latham & Watkins LLP        
505 Montgomery Street, Suite 1900         San Francisco, CA 94111        
Attention: Jeffrey T. Pero, Esq.

 

Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth business day next following the date of the returned
receipt. Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is delivered. Any party may
from time to time notify the others in the manner provided herein of any change
of address which thereafter, until changed by like notice, shall be the address
of such party for all purposes hereof.

 

Section 16. Governing Law; Choice of Forum; Certain Consents; Waiver of Jury
Trial, Counterclaim, Setoff.

 

THIS WARRANT SHALL BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS
WARRANT AND THE RIGHTS GRANTED HEREIN SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
OF SUCH STATE’S CONFLICT OF LAWS RULES OR PRINCIPLES, OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY JUDICIAL PROCEEDING
BROUGHT BY OR AGAINST THE COMPANY WITH RESPECT TO THIS WARRANT OR ANY RELATED
WARRANT SHALL BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE UNITED
STATES OF AMERICA IN THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS WARRANT, THE COMPANY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS WARRANT. IF ANY ACTION IS COMMENCED IN ANY OTHER
JURISDICTION, THE PARTIES HERETO HEREBY CONSENT TO THE REMOVAL OF SUCH ACTION TO
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
COMPANY HEREBY DESIGNATES COUDERT BROTHERS LLP-NEW YORK AS THE DESIGNEE,
APPOINTEE AND AGENT OF THE COMPANY TO RECEIVE, FOR AND ON BEHALF OF THE COMPANY,
SERVICE OF PROCESS IN THE ABOVE DESCRIBED JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS WARRANT OR THE RIGHTS AND OBLIGATIONS HEREUNDER
AND SUCH SERVICE SHALL BE DEEMED COMPLETED UPON DELIVERY THEREOF TO SUCH AGENT.
IT IS UNDERSTOOD THAT A COPY OF SUCH PROCESS SERVED ON SUCH AGENT WILL BE
PROMPTLY FORWARDED BY MAIL TO THE COMPANY AT ITS ADDRESS SET FORTH IN SECTION 15
HEREOF, BUT THE FAILURE OF THE COMPANY TO RECEIVE SUCH COPY SHALL NOT AFFECT IN
ANY WAY THE SERVICE OF SUCH PROCESS. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS ADDRESS, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE HOLDERS OF ANY OF THE WARRANTS OR WARRANT SHARES TO SERVE PROCESS IN ANY



--------------------------------------------------------------------------------

OTHER MANNER PERMITTED BY LAW. THE COMPANY WAIVES IN EACH SUCH ACTION AND OTHER
LEGAL PROCEEDING, THE RIGHT TO TRIAL BY JURY AND THE RIGHT TO ASSERT ANY
COUNTERCLAIM OR SETOFF.

 

[signature page follows; remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Warrant to
be signed in its name by its duly authorized officer.

 

Dated: September 30, 2004

 

SENETEK PLC

By:

 

 

--------------------------------------------------------------------------------

Name:

  Bradley D. Holsworth

Title:

  Chief Financial Officer

 



--------------------------------------------------------------------------------

Exhibit 1

 

EXERCISE NOTICE

 

The undersigned Holder hereby elects to exercise purchase rights represented by
such Warrant for, and to purchase thereunder              Ordinary Shares
covered by such Warrant and herewith makes payment in full therefor of
$             cash and/or by cancellation of $             of indebtedness of
the Company to the Holder hereof and requests that, subject to the terms and
conditions of the Warrant, certificates for such shares (and any securities or
property deliverable upon such exercise) be issued in the name of and delivered
to                      whose address is                     , and whose social
security or employer identification number is                     .

 

The undersigned agrees that, in the absence of an effective registration
statement with respect to Ordinary Shares issued upon this exercise, the
undersigned is acquiring such Ordinary Shares for the Holder’s own account and
not as a nominee for any other party, for investment and not with a view to
distribution thereof and that the certificate or certificates representing such
Ordinary Shares may bear a legend substantially as follows:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES UNDER THE ACT AND APPLICABLE STATE SECURITIES LAW OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

In addition, the undersigned agrees that, in the absence of an effective
registration statement with respect to Ordinary Shares issued upon this
exercise, stop transfer instructions will be entered on the Company’s stock
transfer records with respect to Ordinary Shares issued upon this exercise.

 

Dated:

 

--------------------------------------------------------------------------------

    Signature guaranteed:



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned registered Holder of the within Warrant
hereby sells, assigns, and transfers unto the Assignee(s) named below (including
the undersigned with respect to any Warrants constituting a part of the Warrants
evidenced by the within Warrant not being assigned hereby) all of the right of
the undersigned under the within Warrant, with respect to the number of Warrants
set forth below:

 

Name of Assignees

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

Social security or other
identifying number of
Assignee(s)

--------------------------------------------------------------------------------

   Number of Warrants


--------------------------------------------------------------------------------

                                                                          

 

and does hereby irrevocably constitute and appoint              the
undersigned’s attorney to make such transfer on the books of             
maintained for that purpose, with full power of substitution in the premises.

 

Dated:                     

           

 

--------------------------------------------------------------------------------

  (1)     (Signature of Owner)        

 

--------------------------------------------------------------------------------

        (Street Address)        

 

--------------------------------------------------------------------------------

        (City) (State) (Zip Code)    

--------------------------------------------------------------------------------

(1) The signature must correspond with the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.